Citation Nr: 9900460	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-24 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
knees, to include on a secondary basis.

2.  Entitlement to service for a disorder of the ankles, to 
include on a secondary basis.

3.  Entitlement to service connection for disorder of the 
hips. 

4.  Entitlement to an increased evaluation for herniated 
nucleus pulposus and degenerative joint disease, L4-5, 
currently rated 20 percent disabling.  

5.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to September 
1991.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a December 1991 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  In that decision, the RO 
granted service connection for a herniated nucleus pulposus 
and degenerative joint disease, L4-5, rated 10 percent 
disabling, and granted service connection for bilateral 
hearing loss, rated noncompensable (zero percent).  By that 
same rating action, the RO denied the veterans claims 
seeking entitlement to service connection for a disorder of 
the knees, ankles, and right hip.  In August 1992, the 
veteran filed a Notice of Disagreement, and specifically 
challenged the disability ratings assigned for his service 
connected lumbar spine disorder, and for his service 
connected bilateral hearing loss.  He also expressed 
disagreement with the denial of service connection for a 
disorder of the knees, ankles, and hips.  A Statement of the 
Case, which included a discussion relative to each of the 
aforementioned issues, was issued in December 1992; and a 
Substantive Appeal was received by the RO in February 1993.

In a rating decision dated in June 1994, the disability 
evaluation for the veterans service connection herniated 
nucleus pulposus and degenerative joint disease, L4-5, was 
increased from 10 percent to 20 percent, effective from April 
1994.  The veteran continued to voice disagreement with this 
rating, and the appeal was continued.  By that same rating 
action, the RO also amended the claims to include service 
connection for a disorder of the hips.

The veteran presented testimony at a formal hearing before a 
traveling member of the Board in August 1993.  At that time, 
he indicated that he was withdrawing the issue of binocular 
vision (Transcript, hereinafter T-1)  Accordingly, no action 
by the Board on such an issue is warranted.  

The Board member who conducted the travel board hearing no 
longer is employed at the Board.  The veteran was notified in 
an August 1993 letter of his opportunity to have another 
travel board hearing but did not reply to this letter.  
Accordingly, the Board will consider the case on the evidence 
currently of record.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection is warranted for 
a disability of the knees, ankles, and hips.  He states that 
the service connected back disorder affects all three of 
these disabilities.  He further contends that he must use 
hearing aids due to the service connected audiological 
disorder, and has difficulty at work as a result of this 
disability.  He further states that he has constant pain in 
his back, and that this also affects his work.  

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that: (1) the veterans claims for 
service connection for a disorder of the knees, ankles, and 
hips are not well grounded; (2) with the resolution of all 
reasonable doubt, the evidence supports an increased 
evaluation of 40 percent for a herniated nucleus pulposus and 
degenerative joint disease, L4-5; and (3) the preponderance 
of the evidence is against an increased (compensable) 
evaluation for bilateral hearing loss.


FINDINGS OF FACT

1.  The veteran has not presented medical evidence 
establishing a nexus between any form of post service knee or 
ankle disability, and any incident of service.

2.  The veteran has not presented medical evidence 
establishing that a disability of knees or ankles was caused 
or aggravated by a disorder of service origin.

3.  The veteran has not presented medical evidence 
establishing a nexus between a disorder of the hips and any 
incident of service.  

4.  The degenerative joint disease of the lumbar spine 
results in severe limitation of motion, without any evidence 
of neurological findings.

5.  The veteran retains Level I hearing in each ear.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a disorder of the 
knees is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991). 

2.  The claim for service connection for a disorder of the 
ankles is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991). 

3.  The claim for service connection for a disorder of the 
hips is not well grounded.  38 U.S.C.A. §5107(a) (West 1991). 

4.  The criteria for an evaluation of 40 percent rating for 
herniated nucleus pulposus and degenerative joint disease, 
L4-5, are met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.72, Diagnostic Codes 5292 
(1998).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.87a, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R § 3.303(b) (1998).

However, the threshold question that must be resolved is 
whether the veterans claim of entitlement to service 
connection is well grounded; that is, whether it is 
plausible, meritorious on its own, or otherwise capable of 
substantiation.  See Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing 38 U.S.C.A. § 5107(a) and Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990)).  If the claim is not well-
grounded, the appeal fails and there is no further duty to 
assist in developing the facts pertinent to the claim.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); see also Epps 
v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the inservice disease or injury 
and the current disability (medical evidence).  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).  The second and third 
Caluza elements can be satisfied under 38 C.F.R. 3.303(b) by 
a (a) evidence that the condition was noted during 
service or during an applicable presumptive period; (b) 
evidence showing post-service continuity of symptomatology; 
and (c) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  See 38 C.F.R. 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995).

Where the determinant issue involves a question of a medical 
diagnosis or causation, competent medical evidence is 
necessary to establish a well grounded claim.  See Epps, 
supra (citing Caluza, supra, and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993)).  Lay assertion of medical 
causation or a medical diagnosis cannot constitute evidence 
to render a claim well grounded.  Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).

As will be explained below, the Board finds that the claims 
for service for a disorder of the knees, ankles, and hips are 
not well grounded.

A.  Entitlement to service 
connection for a disorder of the 
knees and ankles.

A review of the service medical records indicates that the 
veteran was bitten in the right knee in September 1977.  He 
reported pain and swelling in the knee.  When seen shortly 
thereafter, the assessment was cellulitis secondary to spot 
burn or insect bite.  Continued soaks were required when the 
veteran was subsequently seen.  The veteran reported a bruise 
to the right knee in September 1982, with swelling and edema.  
Range of motion was intact.  

He complained of left ankle pain and swelling when he was 
seen in October 1987, resulting from a twisting injury.  In 
addition to lateral malleolar swelling there was tenderness 
over the lateral malleolus to palpation.  X-ray films showed 
soft tissue swelling with a sprained left ankle.  In a May 
1989 treatment note, there was swelling over the lateral 
malleolus along with tenderness.  The assessment was Grade I 
sprain.  When seen in June 1989, there was slight swelling 
and tenderness of the ankle.  Range of motion was normal.  No 
significant abnormalities of the right ankle were seen on X-
ray examination in July 1989.  He underwent a physical 
therapy consultation in July 1989, at which time the 
assessment was chronic inversion sprains of both ankles.  

In August 1989, he stated that his ankles were fine, but that 
he hurt his left knee in July 1989.  He had full range of 
motion of the left knee, without edema, effusion, or clinical 
instability.  The assessment was medial plica of the left 
knee.  Followup treatment was required.  When the veteran 
underwent X-ray examination in April 1990, it was concluded 
that the left knee was normal.  

An incident of left knee pain was reported on consultation in 
April 1990.  Followup treatment for knee and ankle pain was 
reported.  

When the veteran was examined in June 1991, for the purpose 
of separation from service, there were no abnormalities of 
the lower extremities.  

When the VA examined the veteran for compensation purposes in 
November 1991, he reported numerous ankle sprains, along with 
a left knee injury in service incurred while running.  He 
claimed that the injuries resulted in persistent instability 
of both ankles, without chronic swelling; and that there was 
discomfort in the ankles with changes of weather.  He also 
reported discomfort in the knees when going up or down 
stairs.  He denied any chronic swelling or instability of the 
knees.  On examination, motor and sensory testing was 
completely within normal limits.  Examination of the ankles 
showed no tenderness or swelling, and the veteran retained 
full range of motion.  Examination of the left knee revealed 
minimal crepitus with movement.  Range of motion was normal, 
and there was no swelling.  X-ray films of the left knee, 
left ankle and right ankle were essentially normal.  The 
impression included history of bilateral ankle sprains, with 
intermittent discomfort; and history of left knee injury, 
with intermittent discomfort.  It was noted that X-ray 
examinations were negative.  

When the VA examined the veteran for compensation purposes in 
September 1993, he reported instability of the knees.  On 
examination, there was a three centimeter differential 
shortening of the left lower extremity.  There was no 
evidence of atrophy of either lower extremity. No crepitus, 
deformity or loss of range of motion of the ankles was 
present.  The ankles appeared to be quite stable.  There was 
no deformity or crepitus of the knees on examination.  The 
examiner was unable to elicit any instability.  The veteran 
reported a history of instability, but the examiner 
reiterated that despite great effort to demonstrate such a 
finding, instability was not present.  The diagnoses included 
ankle and knee arthritis, by X-ray, but without any 
instability of either of the structures.  

The VA examined the veteran for compensation purposes in 
April 1994, at which time he reported pain in his knees, and 
that his ankles felt twisted with various orthotic implements 
he wore in his shoes.  On examination, there was full range 
of motion of the knees.  There was slight tenderness over the 
medial aspect of the right knee at the level of the condyle 
and the medial ligament.  There was no tenderness over the 
mensical regions, or instability in the joint.  The left knee 
joint was painless in various places.  There was no effusion 
in either of the knee joints.  X-ray films of the knees on 
frontal and lateral projections showed no bone, joint or soft 
tissue abnormality.  

The veteran presented testimony before a traveling member of 
the Board in August 1993.  He testified that he hurt his 
knees while in service, and that he was on crutches a s a 
result of the disability.  He also stated that the knees and 
ankles, particularly the ankles, were affected by orthotics 
in the back.  (T 8,9) 

The Board will first consider the issue of entitlement to 
service connection for a disorder of the ankles or knees on a 
direct basis.  A review of the evidence of record indicates 
that the veteran was treated in service for ankle and knee 
pain.  Post service examinations have shown the presence of 
intermittent discomfort of the knees and ankles, along with 
arthritis of the ankles and knees.  However, for the 
veterans claim to be well grounded, as noted above, the 
veteran must also provide medical evidence demonstrating a 
nexus between the current knee and ankle disorders and the 
incidents of service.  

In this regard, the Board notes the results of the November 
1991 VA compensation examination, which noted history of 
bilateral ankle sprains with intermittent discomfort, and 
history of left knee injury, with intermittent discomfort.  
However, the Board does not find that this medical statement 
can be utilized to show that there is a nexus between the 
post service disorder and the incidents of service.  Rather, 
this demonstrates that the veteran had problems in service, 
along with current discomfort, but without providing a 
linkage between the two.  On subsequent examinations in 
September 1993 and April 1994, the examiners again did not 
provide any conclusions supporting a nexus between the 
incidents in service and any post service disorder of the 
knees or ankles.  See Caluza and Savage, both supra.

Instead, the sole definite statements with regard to this 
question are the veterans contentions and testimony in this 
regard.  As the veteran is not a medical professional, his 
statements, unsupported by competent medical evidence, cannot 
render the claim well grounded.  See Grottveit and Espiritu, 
both supra.  In the absence of such evidence, the veterans 
claim for service connection for a disorder of the knees and 
ankles on a direct basis is not plausible, and must be 
denied.

The Board has also considered the issues of service 
connection on a secondary basis for disorders of knees and 
ankles.  Service connection on a secondary basis is warranted 
when it is demonstrated that a disorder is proximately due to 
or the result of a disorder of service origin.  38 C.F.R. 
§ 3.310 (1998).  Additionally, when aggravation of a 
veterans non-service-connected condition is proximately due 
to or the result of a service-connected condition, the 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995) (en banc). 

The question of causation is likewise medical in nature, and 
beyond the expertise of the Board and of the veteran.  Hence, 
the Board must review the medical evidence of record to 
determine whether such causation is demonstrated.  A review 
of the multiple compensation examinations does not 
demonstrate support such a conclusion.  On none of these 
examinations did the examiner reach the conclusion that any 
disorder of the knees or ankles was the result of the service 
connected back disorder.  Therefore, the Board concludes that 
the veterans claim for service connection for a disorder of 
the knees or ankles, secondary to the service connected back 
disorder is likewise not plausible.  In the absence of a well 
grounded claim on either a direct or secondary basis, the 
veterans claim for service connection for a disorder of the 
knees and ankles must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 


B.  Entitlement to service 
connection for a disorder of the 
hips.

A review of the veterans service medical records indicates 
that the veteran reported right inguinal hip pain and burning 
scars. A bone scan was recommended to rule out a femoral 
fracture.  He underwent the bone scan later in March 1991, to 
rule out a femoral neck stress fracture.  The impression was 
probable trauma and degenerative joint disease of L5-S1, with 
no evidence of a femoral neck fracture seen.  Followup 
treatment was required. The veteran complained of right hip 
pain when he underwent a radiologic consultation in May 1991.  
The films showed mild levoscoloisis, minor spurring at L4 and 
severe degenerative joint disease of the lower facet joints.  

The veteran was examined in June 1991 for the purpose of 
separation from service.  A history of low back pain was 
reported, but there were no appropriate hip abnormalities.  

The VA examined the veteran for compensation purposes in 
November 1991.  At that time, he reported that he had 
developed pain in the anterior aspect of the right hip in 
January 1991, during his period of service.  He stated that 
X-ray films and bone scans had been negative.  Pain at night 
was reported, after he had been active during the day.  Motor 
and sensory examinations were normal.  Hip flexion was within 
normal limits, without hip pain.  The impression included 
history of right anterior hip discomfort, of questionable 
etiology.  

On VA compensation examination in April 1994, the veteran 
retained 90 degrees flexion in both hips, with 5 degrees of 
extension, 30 degrees of abduction, and 6 degrees of 
adduction in the right hip, and 10 degrees of extension, 60 
degrees of abduction, and 10 degrees of adduction of the left 
hip.  There was no clinical diagnosis for left or right hip 
pain.  X-ray films of the right hip showed no bone, joint or 
soft tissue abnormality.  Instead, the examiner concluded 
that the spinal problem, particularly the herniated nucleus 
pulposus, was the cause of such findings.  

The veteran presented testimony at a formal hearing before a 
traveling member of the Board in August 1993.  He indicated 
that the back and the hip disorder all tied together.  (T 9)

A review of the evidence of record demonstrates that the 
veteran was treated in service on a number of occasions for 
complaints of hip pain.  Moreover, on post service 
examinations, he has reported the presence of hip pain, 
particularly after exertion.  However, for the veterans 
claim to be well grounded, he must also present medical 
evidence establishing a nexus between the post service 
complaints and the incidents of service.  

As noted above, such a question is medical in nature, and 
therefore outside of the expertise of both the veteran and 
the Board.  Instead, the Board must consider the statements 
made by the examining physicians.  In the November 1991 
examination, conducted shortly after the veterans separation 
from service, the examiner concluded that the hip discomfort 
was of questionable etiology.  After the most recent 
examination, in April 1994, the examiner found that the hip 
discomfort was not the result of any form of organic hip 
disorder, but rather was a symptom of the service connected 
lumbar spine disorder.  

The Board concludes, accordingly, that there is no basis for 
finding that there is a nexus between the hip disorder and 
the incidents of service.  Accordingly, a claim for service 
connection for a hip disorder is not plausible and must be 
denied.  To the extent that any hip discomfort is the result 
of the service connected back disorder, the Board concludes 
it would be more appropriate to consider this symptomatology 
in rating the service-connected lumbar spine disorder rather 
than as a separate service connected disability.  See Brady 
v. Brown, 4 Vet. App. 203, 206 (1993) (the assignment of more 
than one rating for the same disability constitutes 
impermissible pyramiding of benefits); 38 C.F.R. § 4.14 
(1998) (the evaluation of the same disability under different 
diagnoses are to be avoided).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)). 

II.  Entitlement to an increased 
rating for degenerative joint 
disease of the lumbar spine.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

A review of the veterans service medical records shows 
repeated complaints of back pain.  On a number of 
examinations, the presence of a herniated nucleus pulposus 
and degenerative joint disease was reported.  

Shortly after discharge from service, the veteran was 
examined by the VA for compensation purposes.  The history of 
back complaints in service was reported.  He indicated he had 
chronic aching and burning discomfort in the back, without 
radiation into the lower extremities.  There was no lower 
extremity paresthesia.  Lifting was limited to less than 40 
pounds, and standing to less than half an hour.  Motor and 
sensory examination was normal.  Straight leg raising was 
within normal limits, without hip pain.  Forward bending at 
the waist and lateral movement was normal.  The impression 
included documented herniated nucleus pulposus, L4-L5 without 
nerve root involvement; evidence of L3-L4 and L5-S1 bulging; 
and multiple joint degenerative joint disease.  There was no 
evidence of radiculopathy, but the veteran was functionally 
limited due to the back problem.  

The VA again examined the veteran for compensation purposes 
in September 1993.  At that time, he reported low back pain, 
which seemed to radiate into his right hip and then over the 
anterior thigh towards the groin.  There was no radiculopathy 
down the dermatones.  The pain in the lower lumbar region was 
almost continuous.  He also reported a depressed flexibility 
due to the pain.  On examination, there was an obvious 
scoliosis with the convexity in the lumbar spine to the left 
due to a congenital shortness of the left lower extremity.  
Lumbar spine bending was to within eight inches of touching 
the floor, and flexion to the left was full.  Flexion to the 
right was to between 35 and 45 degrees, and rotation 
bilaterally seemed to be adequate.  He had a 30 degree back 
extension which was nearly full.  There was no heel-toe 
walking weakness.  The diagnoses included lumbar neuropathy, 
with the extent of the neuropathy in the buttocks and the 
groin.  

On examination at a VA facility in April 1994, the veteran 
reported pain and stiffness in the back with any kind of 
heavy activity.  On examination, there was some scoliosis in 
the back, with flattening of the lumbar spine and normal 
lordosis to a large extent.  There was tenderness over the 
lumbar spine region.  Spinal movements were very much 
limited.  Forward bending was only to 30 to 40 degrees, with 
difficulty. Backward extension was to 10 degrees, and 5 
degrees was with pain.  Lateral bending was to 5 degrees, 
with pain on the extremes of movement.  Stiffness of the back 
was present, and straight leg raising was to 60 degrees on 
the right and 80 degrees on the left.  He was unable to reach 
his toes when bending.  The veteran underwent a computerized 
tomography (CT) scan as part of the examination.  This scan 
showed a concentric bulge of the nucleus pulposi at the L3-L4 
level; mild central protrusion at L4-L5 centrally causing no 
significant impingement upon the thecal sac or impingement 
upon the exiting nerve roots at that level; facet disease, 
most prominent at L5-S1, slightly more on the left than on 
the right; levorotoconvex scoliosis of the lumbar spine with 
multilevel degenerative disc changes with disc space 
narrowing noted at L3-L4 and L4-L5; and no evidence of spinal 
stenosis.  The examiner concluded that the spinal problem was 
the main reason the veteran had pain.  It was noted that the 
disorder had previously been diagnosed as a herniated nucleus 
pulposus with degenerative disease.  This problem was 
continuing.  Neurological examination did not reveal any 
neurological deficit of sensory appreciation or motor 
function.  Deep tendon reflexes were normal.  The examiner 
further noted that the veteran had radiating pain, going down 
from his back over his hip, down to the thigh.  

The veteran presented testimony before a traveling member of 
the Board in August 1993.  He stated that there was an 
increase in pain in the lower back, and that the pain 
affected his work.  (T 4-5). 

The VA again examined the veteran for compensation purposes 
in November 1997.  The examiner noted that the claims folder 
was not available for review prior to the examination.  The 
veteran described the back pain as continual aching with 
intermittent sharp pains.  Any physical activity caused 
severe back pain.  He indicated that the back pain had 
significantly worsened over the past two years.  On 
examination, there was some tenderness to palpation over the 
paraspinal muscles in the lumbar area.  Range of motion of 
the low back was significantly limited with dorsiflexion to 
30 degrees, backward extension to 20 degrees, lateral flexion 
to 40 degrees, and rotation to 35 degrees in both directions.  
Forward flexion was done with a great deal of difficulty.  
The impression was severe chronic low back pain secondary to 
L4-L5 herniated nucleus pulposus and degenerative joint 
disease.   

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veterans current 20 percent rating is warranted where 
there is moderate limitation of motion.  For a 40 percent 
rating to be appropriate, there must be severe limitation of 
motion.  38 C.F.R. § 4.71a, Part 4, Code 5292 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998)

As noted, in determining the proper evaluation for the 
veterans back disorder, the Board must place primary concern 
on the most recent findings.  In the veterans case, the 
older examinations show the veteran retained good range of 
motion.  On the veterans initial compensation examination, 
shortly after separation from service, forward bending at the 
waist and lateral movement was normal.  He was again examined 
for compensation purposes by the VA in September 1993, at 
which time he was able to bend to within 8 inches of the 
floor.  Left flexion was full, and right flexion was possible 
to between 35 and 45 degrees.  Rotation bilaterally appeared 
to be adequate, and back extension was nearly full.  

However, when the veteran was examined for compensation 
purposes by the VA in April 1994, the examiner concluded that 
spinal movements were very much limited.  This was consistent 
with the findings on the most recent VA compensation 
examination, in November 1997.  At that time, the examiner 
found that the range of motion of the veterans low back was 
significantly limited.  

In view of the findings on the most recent examinations, and 
resolving all reasonable doubt in the veterans favor, the 
Board concludes that the veterans back disorder is more 
accurately described by the criteria for the 40 percent 
rating.  Under such circumstances, an increased rating to 
that level is appropriate.  

In so doing, the Board concludes that a schedular rating in 
excess of 40 percent is not warranted.  For a 60 percent 
rating to be warranted under the provisions of 38 C.F.R. 
§ 4.71a, Code 5286, there must be complete bony fixation 
(ankylosis) of the spine at a favorable angle.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury or surgical procedure.  Lewis v. Derwinski, 3 
Vet.App. 259 (1992)  Hence, while there is not complete range 
of motion of the lumbar spine, the veteran retains motion in 
the lumbar spine, albeit limited.  Hence, ankylosis is not 
present, and an increased rating under the provisions of 
Diagnostic Code 5286 is not warranted.  

The Board has also considered the provisions of 38 C.F.R. 
§ 4.71a, Code 5293 (1998).  Under these provisions, for a 60 
percent rating to be warranted, the disability must be 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  A review of the findings on examination do not 
demonstrate such findings.  When the VA examined the veteran 
for compensation purposes in April 1994, neurological 
examination did not reveal any neurological deficit of 
sensory appreciation or motor function.  Deep tendon reflexes 
were normal.  No pertinent symptomatology was reported when 
the veteran was examined in November 1997.   Hence, while it 
is apparent that the back disorder radiates into the hips, 
the Board concludes that the overall symptomatology displayed 
on examination is not of sufficient severity to warrant an 
increased rating under the provisions of Diagnostic Code 
5293.  

The Court has further has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The veterans back disorder is rated under the provisions of 
Diagnostic Code 5292, which turn on limitation of motion.  
Accordingly, the Board finds that the Courts holding in 
DeLuca applies.  

The provisions of 38 C.F.R. § 4.40 hold that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance. It is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage, and the functional loss, with 
respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. A little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like. relate to functional 
loss.  

The provisions of 38 C.F.R. § 4.45 require consideration of 
such factors with regard to the joints as less movement than 
normal (due to ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.); more movement than 
normal (from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly or pain on movement, swelling, deformity or atrophy 
of disuse.

In making determinations with regard to the application of 
38 C.F.R. §§ 4.40 and 4.45, the Board is bound by the holding 
in VAOGCPREC 9-98 (August 14, 1998), which held that these 
provisions must be considered in light of the relevant 
Diagnostic Code governing limitation of motion.  To establish 
a separate rating under these provisions would be tantamount 
to an extraschedular rating under 38 C.F.R. § 3.321, an 
outcome not envisioned by the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998).  

A review of the findings on examination and treatment do not 
establish a basis for a rating in excess of 40 percent, 
utilizing the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998).  In particular, the Board notes that the veteran has 
reported pain on movement.  However, he is rated at the 
maximum rating for limitation of motion, and the pain, as 
noted by the holding in VAOGRPREC 9-98 is not a basis for 
establishing a separate rating.  Moreover, the examinations 
have not shown swelling, deformity or atrophy of the lumbar 
spine, nor is there functional loss at a level not 
contemplated by the 40 percent rating now in effect.  
Accordingly, while the Board does not want to minimize the 
pain or functional disability resultant from the service 
connected back disorder, the evidence of record does not 
demonstrate sufficient severity to warrant a increased rating 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998). 

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  

III.  Entitlement to an increased 
rating for hearing loss.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

On the authorized VA audiological evaluation in November 
1991, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT

0
20
65
90
LEFT

0
5
45
35

Thresholds averaged 44 decibels in the right ear and 21 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 98 
percent in the left ear.

On the authorized VA audiological evaluation in November 
1997, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
45
75
95
LEFT
10
5
20
40
35

Thresholds averaged 56 decibels in the right ear and 25 
decibels in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in each ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85 and Part 4, Codes 
6100 to 6110.  (1998)  In reviewing the requirements for an 
increased rating for hearing loss, the Court held in 
Lendenmann v. Principi, 3 Vet.App. 345, 347 (1992) that 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.

A review of the findings on examination shows that the 
veteran retains Level I hearing in both ears.  Under the 
appropriate Diagnostic Code, a zero percent rating is for 
application.  Accordingly, while the Board does not wish to 
minimize any difficulty the veteran is encountering as result 
of his hearing loss, the disability is not of sufficient 
severity to warrant a compensable rating.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The Board finds that these 
provisions do not support the grant of an increased rating 
for the disorder at question.  


ORDER

Service connection for a disorder of the knees and ankles, to 
include on a secondary basis, is denied.

Service connection for a disorder of the hips is denied.

A 40 percent evaluation for a herniated nucleus pulposus and 
degenerative joint disease, L4-5, is granted, subject to the 
provisions governing the payment of monetary benefits.

An increased (compensable) evaluation for bilateral hearing 
loss is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
